McCulloch, J. W. R. Kirby, the appellee herein, and appellant, C. E. Lee, and his brother, E. T. Lee, were co-partners, under style of Independence Packet Company, in the ownership and operation of-a steamboat; and Kirby instituted this action at law against them to recover the sum of $368.89 alleged to have been paid out by him in satisfaction of partnership debts since the dissolution of the firm. He alleges that by contract in writing duly executed dated July 24, 1900, which is set forth in the pleadings, the co-partnership was dissolved, and he was released from all debts of the firm, and that the defendants agreed to pay-said debts. This contract was signed by Kirby and by “Lee Bros, by F. T. Lee.” Appellant, C. E. Lee answered separately, denying that he executed this contract or authorized its execution, or that he ever ratified or affirmed it, and denying.that he ever agreed to pay the debts of the firm. On his motion the case was transferred to the chancery court, and the trial there resulted in a decree in favor of Kirby against both of the defendants for the amount sued for. C. E. Lee alone appealed. Both of the Lees testified that C. E. Lee never authorized the signing of the dissolution contract, and the latter also testified that he never knew of the existence of the contract until this action was instituted, nearly two years afterwards. In reply, however, to the direct question propounded to him whether or not his__brother had the right to sign the name of Lee Bros, to the contract, he said that “he went ahead just like most other brothers. He signed whatever he wanted to, and I did the same.” F. T. Lee had charge of the business, so far as the interest of both of the Lees was concerned, and frequently signed the name of Lee Bros, to notes, the validity of which C. E. Lee never disputed and expressly recognized by payment. F. T. Lee, in response to a question propounded to him concerning his expenditure of moneys belonging to him and his brother, said: “I was spending our money; we considered whatever belonged to one belonged to the other at that time.” Kirby testified that C. E. Lee was not present when the contract was signed, but that he and F. T. Lee talked over the matter with the former at some other time. It is admitted that after the execution of this contract Kirby had nothing more to do with the boat, and that C. E. Lee knew this. Fie knew that his brother, F. T. Lee, was assuming to execute contracts in the name of Lee Bros., and that Kirby had been released from the partnership upon some terms. He was thereupon put upon inquiry as to the terms of the dissolution, and by failing to inquire or object to the terms is deemed, under the circumstances, to- have assented to and affirmed the contract made in his name by his brother. We think that the chancellor was right in finding that there was a ratification of the contract, and the decree is affirmed.